In the United States Court of Federal Claims
                                     OFFICE OF SPECIAL MASTERS
                                          Filed: October 29, 2021

*************************
STEVEN CORWIN,                             *      No. 20-491V
                                           *
                      Petitioner,          *      Special Master Sanders
v.                                         *
                                           *
SECRETARY OF HEALTH                        *      Ruling on Entitlement; Influenza
AND HUMAN SERVICES,                        *      (“Flu”) Vaccine; Guillain-Barré
                                           *      Syndrome (“GBS”)
                      Respondent.          *
                                           *
*************************
Theodore J. Hong, Maglio Christopher & Toale, Seattle, WA, for Petitioner.
Jennifer L. Reynaud, U.S. Department of Justice, Washington, DC, for Respondent.

                                       RULING ON ENTITLEMENT1

       On April 23, 2020, Steven Corwin (“Petitioner”) filed a petition for compensation under
the National Vaccine Injury Compensation Program2 (“Vaccine Program” or “Program”). 42
U.S.C. § 300aa-10 to 34 (2012). Petitioner alleged that the influenza (“flu”) vaccine he received
on October 30, 2018, caused him to develop Guillain-Barré Syndrome (“GBS”), a Table injury.
See Pet., ECF No. 1.

         On August 12, 2021, Respondent filed his report pursuant to Vaccine Rule 4(c). Resp’t’s
Report, ECF No. 22. Respondent “recommend[ed] that compensation be awarded.” Id. at 1. He
stated that his “position [is] that [P]etitioner has satisfied the criteria set forth in the Vaccine Injury
Table (‘Table’) and the Qualifications and Aids to Interpretation (‘QAI’).” Id. at 7. Respondent
specified that “[t]he scope of damages to be awarded is limited to [P]etitioner’s GBS and its related
sequelae only.” Id.

       A special master may determine whether a petitioner is entitled to compensation based
upon the record. A hearing is not required. §300aa-13; Vaccine Rule 8(d). In light of Respondent’s

1
  This Ruling shall be posted on the United States Court of Federal Claims’ website, in accordance with the E-
Government Act of 2002, 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of Electronic
Government Services). This means the Ruling will be available to anyone with access to the Internet. In
accordance with Vaccine Rule 18(b), a party has 14 days to identify and move to delete medical or other information
that satisfies the criteria in § 300aa-12(d)(4)(B). Further, consistent with the rule requirement, a motion for redaction
must include a proposed redacted ruling. If, upon review, the I agree that the identified material fits within the
requirements of that provision, such material will be deleted from public access.
2
  National Childhood Vaccine Injury Act of 1986, Pub L. No. 99-660, 100 Stat. 3755 (“the Vaccine Act” or “Act”).
Hereinafter, for ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42
U.S.C. § 300aa (2012).
concession and a review of the record, I find that Petitioner is entitled to compensation. This matter
shall now proceed to the damages phase.


       IT IS SO ORDERED.
                                                      s/Herbrina D. Sanders
                                                      Herbrina D. Sanders
                                                      Special Master




                                                  2